"We, the undersigned, to whom was referred the several matters of controversy now pending in the court of law and court of equity, for BURKE, between James McK. Oneal, etc. (the other lessor of the plaintiff), and John E. Butler, do award that John E. Butler hold the tract of land, as set forth in the declaration in ejectment. And likewise, etc." The award then disposed of a suit in equity between the same parties.
The lessors of the plaintiff excepted to this award:
1. Because it did not set forth the parties to the suit, they being den
on the demise of James McK. Oneal and others v. John E. Butler. *Page 88 
2. Because the award did not conform to the submission or the rule of reference.
3. Because the award was void for uncertainty.
His Honor, Martin, J., on the last circuit, set aside the award, and the defendant appealed.
The first exception goes to a mere matter of form. We think it should be disallowed, for we cannot but know that the (95) lessor of John Den is the party complaining, and that John Den is a fictitious person, used for the purpose of bringing the merits before the court; we must also know that the tenant in possession is the substantial defendant, and that Richard Fen is likewise a fictitious person, introduced as the defendant, for the same reasons that John Den is made plaintiff. We think the award is made in the suit submitted. This disposes of the first and second exceptions, for they are substantially the same, presented in different forms.
We cannot perceive any uncertainty in the award, to sustain the third exception.
The judgment must be reversed, and judgment according to the award entered for the defendants. We should also confirm the award in the suit in equity between the same parties, but the papers are not sent up, or not a sufficiency of them to enable us to form a decree.
PER CURIAM.                            Judgment according to award.